Citation Nr: 0804283	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  06-38 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to April 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 decision of the St. 
Paul, Minnesota, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to service 
connection for bilateral sensorineural hearing loss.

In September 2007 the veteran presented testimony before the 
undersigned at a hearing conducted at the RO (a Travel Board 
hearing).  A transcript of that hearing is contained in the 
claims folder.

The Board notes that the veteran submitted a timely notice of 
disagreement as to the issue of entitlement to service 
connection for headaches addressed by the RO in September 
2006 and, in October 2006, a statement of the case (SOC) was 
issued.  However, the veteran's December 2006 substantive 
appeal is specifically limited to the instant matter.  The 
veteran also, in the course of his September 2007 hearing 
clarified that this matter in fact should have been more 
appropriately characterized as a claim for an earache.  See 
page 20 of hearing transcript (transcript).  He did not 
indicate a desire to reopen this claim.  


FINDING OF FACT

The preponderance of the competent evidence of record is 
against finding that the veteran has bilateral hearing loss 
which is related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated in-
service, and bilateral sensorineural hearing loss may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in April 2006 
correspondence and as part of an October 2006 SOC of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.   VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  In both April and October 2006 
the claimant was notified of the need to submit all pertinent 
evidence in his possession.  In April 2006 he was provided 
with notice of the type of evidence necessary to establish 
disability ratings and effective dates.  

Factual Background

The service medical records show that hearing loss was not 
diagnosed on audiometer testing in November 1961 (enlistment 
examination) or March 1966 (separation examination).  Several 
in-service hearing conservation data reports are of record.  
These reports note that the veteran was exposed to noise 
exposure.  These reports (dated in October 1963; and July, 
August, and December 1965), with the exception of the one 
dated in July 1965 (which showed left ear hearing loss), all 
show normal hearing for VA purposes.  See 38 C.F.R. § 3.385 
(2007).  A December 1964 health record shows that the veteran 
was seen for complaints of left ear hearing loss; examination 
showed his left ear to be completely occluded with cerumen.  
The ear was irrigated.  

In April 2006, the veteran claimed to have bilateral hearing 
loss.  He added that within his first post-service year he 
was diagnosed as having left ear hearing loss at the Grand 
Itasca Clinic.  He added that he also was afforded hearing 
examinations in conjunction with his employment at U.S. Steel 
from 1970 to 2002.  

In April 2006 the RO sought medical records (dated from 
January 1967 to December 2002) from the Grand Itasca Clinic 
and U.S. Steel.  

Medical records received from the Grand Itasca Clinic in May 
2006, dated from 1998 to 2005, while showing treatment for 
cerumen impaction, make no mention of any hearing loss 
disorder.  

An employee audiogram report received from U.S. Steel, also 
received in May 2006, includes hearing test findings dated 
between 1986 and 2001.  Review of these test results note the 
presence of left ear hearing loss in July 1986, and right ear 
hearing loss in October 1994.  

At an August 2006 VA audiological evaluation the veteran gave 
a history of in-service and post service noise exposure.  The 
veteran attributed his current hearing loss to his military 
service.  The examiner is noted to have had an opportunity to 
review the veteran's claims folder.  Examination revealed 
that his right ear puretone thresholds, in decibels, were 25, 
30, 30, 40, and 55 decibels (dB) at the 500, 1000, 2000, 
3000, and 4000 hertz (Hz) frequencies.  For the left ear, at 
the same frequencies, the puretone thresholds were 30, 30, 
30, 45, and 65 dB.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and 90 
percent in the left ear.  Bilateral sensorineural hearing 
loss was diagnosed.  The examiner opined that it was "not 
likely" that the veteran's hearing loss was related to his 
in-service noise exposure.  


A private puretone audiogram, dated in November 2006, is also 
of record.  The audiogram shows the presence of hearing loss 
as defined in 38 C.F.R. § 3.385 (2007).  An office note, 
associated with this examination, indicates that the veteran 
complained of a long history of noise exposure.  This noise 
exposure was noted to have occurred both during and following 
the veteran's military service.  The examiner, in supplying a 
diagnosis of binaural sensorineural loss, added that it was 
"noise related."  

In the course of his September 2007 hearing conducted by the 
undersigned, the veteran testified that he was supplied 
inadequate hearing protection while in the military.  See 
page four of transcript.  He added that he had suffered from 
difficulty hearing, for example, in crowded rooms, ever since 
1967.  See page 11 of transcript.  He also informed the 
undersigned that he had received hearing testing following 
his service separation at both the Itasca Clinic (between 
1967 and 1970) and in conjunction with his employment at U.S. 
Steel (beginning in 1970).  See pages 12 and 13 of 
transcript, respectively.  He also mentioned that he was 
informed by U.S. Steel in 1986 that he had hearing problems.  
See page 14 of transcript.  It was agreed at the hearing that 
the record would be held open (in abeyance) for sixty days so 
that the appellant could provide additional evidence, 
specifically, a record of TDY orders.  See page 16 of 
transcript.  Additional evidence was not received.

As reported above, the veteran claims that he suffered an 
injury to his hearing while serving with the Air Force.  His 
DD Form 214 shows he served as an aircraft mechanic.  

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  If a condition noted 
during service was not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).


In hearing loss cases, regulations provide that for the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Additionally, certain chronic diseases, such as sensorineural 
hearing loss, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is also mindful that it cannot make 
its own independent medical determinations and that there 
must be plausible reasons for favoring one medical opinion 
over another.  Evans v. West, 12 Vet. App. 22, 30 (1999).

Analysis

In this case, while an isolated July 1965 audiometric test 
finding showed the presence of left ear hearing loss, none of 
the other service medical records -- to include the veteran's 
enlistment and separation examination reports, nor audio test 
findings dated in August and December 1965 -- revealed any 
evidence of hearing loss.  Indeed, subsequent to the 
veteran's 1966 service separation left ear hearing loss, as 
that term is defined by VA, was not clinically presented 
prior to 1986, 20 years after the appellant's separation from 
active duty.  Similarly, right ear hearing loss was not 
documented until 1994.  While the veteran has testified that 
certain private medical records, from the Grand Itasca Clinic 
and from U.S. Steel would go to show the presence of hearing 
loss much earlier, records obtain from these two private 
entities simply do not.  While a private physician in 
November 2006 opined that the veteran had bilateral 
sensorineural hearing loss which was "noise related," he 
did not specify whether this noise exposure occurred during 
or after the veteran's military service.  The Board also 
observes that this opinion is shown to have been solely based 
on the veteran's history, and the private physician is not 
shown to reference his consideration of the veteran's claims 
folder, to particularly include the service medical records.  

A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998). 
 The United States Court of Appeals for Veterans Claims has 
held that the value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  Thus, a medical nexus opinion 
is inadequate when, as in this case, it is unsupported by any 
clinical evidence as a predicate for the opinion.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995).

Conversely, the August 2006 VA examiner, after having had the 
opportunity to review the complete medical record and 
following his examination of the veteran, opined that while 
the appellant had a hearing loss [as defined by VA at 
38 C.F.R. § 3.385], it was "not likely" that the hearing 
loss was related to his military service.  In support of this 
conclusion specific reference was made to the appellant's 
separation examination.  The reference to findings made at 
separation strengthens the probative value of the VA 
examiner's findings.

In summary, as a bilateral hearing loss was not shown in 
service or for many years thereafter, as sensorineural 
hearing loss was not shown to have been manifested to a 
compensable degree within one year of the veteran's 
separation from active military service, and because the 
probative evidence of record indicates that such disabilities 
are not causally related to his active service, the Board 
finds that the preponderance of the evidence is against the 
claim of service connection for bilateral sensorineural 
hearing loss.  As such, the claim must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


